Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 9, 2019

                                        No. 04-19-00598-CV

                         IN THE INTEREST OF J. C. W. AND I.O.W,

                  From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 18-015
                          Honorable Kirsten Cohoon, Judge Presiding


                                           ORDER
         The clerk’s record in this case was originally due on August 5, 2019. On September 17,
2019, this court granted the district clerk’s request for an extension of time to file the record until
October 4, 2019. On October 4, 2019, the district clerk requested an additional week to file the
clerk’s record. After consideration, we GRANT the requested extension and ORDER the
district clerk to file the clerk’s record by October 11, 2019.



                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2019.



                                                       ___________________________________
                                                       LUZ ESTRADA,
                                                       Chief Deputy Clerk